DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 2, 4, 6-13, 22-24, 27, 28, 33, 35, 43, 106, and 107 are pending 
Claims 2, 4, 6-13, 22-24, 27, 28, 33, 35, 43, 106, and 107 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/453,929 filed on 02/02/2017, U.S. Provisional Application No. 62/479,878 filed on 03/31/2017 and PCT Application PCT/US2018/016562 filed on 02/02/2018.

Election/Restrictions
Applicant’s election without traverse of Group II and tazemetostat in the reply filed on 01/11/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 6, 7, 9-12, 22-24, 27, 28, 33, 35, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of lung cancer by administering tazemetostat, does not reasonably provide enablement for the treatment of any cancer by administering any EZH2 inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations" (Wands, 8 USPQ2d 1404). Among these factors are: (i) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of treating a cell proliferative disorder characterized by a cell or a population of cells that exhibits a loss of function of SMARCA2 and/or SMARCA4 by administering any zeste homolog 2 (EZH2) inhibitor.  The breadth of the claims thus covers that any EZH2 inhibitor can be used to treat a wide range of cancers, which have different etiologies.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the art as shown by Danziger et al. that many aspects and modalities are involved in the pharmaceutical art (pg. 102), which as a result makes that art highly unpredictable. Pharmacological activity in general is a very unpredictable area. Note that in cases, involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved". Se In re Fisher, 427 F.2d 833,166 USPQ 18, 24 (CCPA 1970).
The article while directed to automated drug design, specifically addresses the issue of steric hindrance which essentially means that the shape, design, including the kinds and amount of substituents greatly affect the ability and efficacy of a drug to bind to the desired receptor and function appropriately (see Introduction).
Within the scope of cancers, which is does not cover the full breadth of the claimed invention, Simone (Introduction: Oncology) teaches that for all cancers, "each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (pg. 1004).  Furthermore, different types of cancers affect different organs and have different methods of growth and harm to the body.  Thus, it is beyond the skill of oncologists today to get an agent to be effective against all cancers.  
(5) The relative skill of those in the art:

(6) The amount of direction or guidance presented and (7) the presence of absence of working examples:
The specification does only provides a working example for lung cancer cell lines by administering tazemetostat.  Thus, the specification lacks guidance as to how any EZH2 inhibitor can be used to treat various cancers.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by Danziger and Simone above, the high unpredictability in the art as evidenced therein, and the lack of adequate guidance provided by the specification for the recited conditions, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 4, 6-13, 22-24, 27, 28, 33, 35, 43, 106, and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (The Importance of Being Me: Magic Methyls, Methyltransferase Inhibitors, and the Discovery of Tazemetostat, Journal of Medicinal Chemistry, 2016, 59, pp. 1556-1564) in view of Fillmore (EZH2 inhibition sensitizes BRG1 and EGFR mutant lung tumours to TopoII inhibitors, Nature, 2015, S20, pp. 239-242, as disclosed in IDS) as evidenced by Mocellin (CTLA-4 blockade and the renaissance of cancer immunotherapy, Biochimica et Biophysica Acta, 2013, pp. 187-196).
Regarding claims 2, 6, 7, Kuntz teaches that ”Misregulation of histone methylation can lead to oncogenic transformation. Enhancer of Zeste homologue 2 (EZH2) methylates histone 3 at lysine 27 (H3K27) and abnormal methylation of this site is found in many cancers.   Regarding claims 8-12, 22-24, 43, Tazemetostat, an EZH2 inhibitor in clinical development, has shown activity in both preclinical models of cancer as well as in patients with lymphoma or INI1-deficient solid tumors.” (see abstract).
Kuntz does not teach a method of treating lung cancer. 
Regarding claims 4, 13, 106, Fillmore teaches that EZH2 inhibition has differential effects on the TopoII inhibitor response of tumours of non-small-cell lung cancers in vitro and in vivo (see abstract).  Regarding claims 27, 28, Fillmore teaches administering an enhancer of a zeste homolog 2 (EZH2) inhibitor to a subject having or diagnosed with a cell proliferative disorder characterized by a cell or a population of stem-like cells that exhibits a loss of function of SMARCA2 and/or SMARCA4 with a TopoII inhibitor such as etoposide (see abstract; pg. 239, right column, second paragraph).  Etoposide has been administered as a therapy targeting CTLA-4 as evidenced by Mocellin (see Table 1).  Regarding claims 33, 35, 107, Fillmore teaches testing PC9 cultures with BRG1 antibodies to highlight the difference between BRG1 high interphase cells and EGFR high dividing cells in EZH2i treated PC9 cultures (see Fig. 5).

One of ordinary skill in the art would have been motivated to do so since administering EZH2 inhibitors with a TopoII inhibitor can treat non-small-cell lung cancers as taught by Fillmore.  Given that Tazemetostat is a potent EZH2 inhibitor with activity against tumors, one of ordinary skill in the art would have been motivated to treat lung cancer by administering Tazemetostat, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 2, 4, 6-13, 22-24, 27, 28, 33, 35, 43, 106, and 107 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANDREW P LEE/Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629